Citation Nr: 1541621	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to February 1968 and from February 1968 to April 1970.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for asbestosis.  Because there is evidence of other diagnosed lung disorders, the claim on appeal was recharacterized to encompass all diagnosed disabilities.

The Board previously remanded the matter of service connection for a lung disorder to the Agency of Original Jurisdiction (AOJ) in June 2011 to afford the Veteran his requested Board hearing at the RO for this issue.  In September 2011, however, he withdrew his request for a hearing on that matter.  The Board notes that a hearing clarification letter was sent to the Veteran in July 2015, which notified him that the Veterans Law Judge who conducted a June 2010 hearing was no longer employed by the Board, and offered an opportunity for another hearing.  The June 2010 hearing only addressed an issue that was previously on appeal of service connection for diabetes; thus, there was no Board hearing for the current issues on appeal.

In January 2012, the Board remanded the issue of service connection for a lung disorder for additional development.  In May 2014, the Board issued a decision denying service connection for a lung disorder.  The Veteran appealed from this denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the May 2014 Board decision for compliance with the directives contained in the Joint Motion regarding the service connection issue.

In July 2015, the Veteran submitted a substantive appeal (VA Form 9) as to the denial of an initial rating in excess of 20 percent for diabetes.  This appeal proceeded from a September 2011 rating decision, which implemented the Board's June 2011 decision that granted service connection for diabetes, and assigned an initial 20 percent rating for diabetes effective as of May 5, 2005.  As the Veteran has perfected an appeal for the assigned rating, this issue is also before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the February 2015 Joint Motion, the Veteran indicated in his July 2010 substantive appeal that he was going to a pulmonary specialist at the Shands Hospital at University of Florida for a second opinion as to his lung disorder.  No efforts had been made to obtain those records.  The claims file now reflects efforts to obtain records from this facility in July 2015, based on the Veteran's authorization for emergency room treatment from 1980 to 2006; and records of emergency treatment at this facility in November 1994 and June 1998 were received in August 2015.  Other records from Shands, to include a second medical opinion as referenced by the Veteran in July 2010, are not of record, and it does not appear that he provided an authorization for VA to obtain any such records.  The Joint Motion directed that any records from Shands Hospital from July 2010 to February 2012, and any other records identified by the Veteran, should be obtained.

The Joint Motion also instructed that VA should provide another VA examination to determine the "the nature, current diagnosis and likely etiology opinion of the claimed lung disorder, to include asbestosis."

In June 2015, the Veteran's representative submitted additional evidence and arguments regarding service connection for a lung disorder, and requested that this matter be returned to the AOJ for further development and adjudication.  

In September 2015, after the Veteran perfected an appeal as to the issue of a higher initial rating for diabetes, he submitted a claim for service connection for neuropathy as secondary to diabetes.  The rating criteria for diabetes also contemplate assignment of a separate rating for compensable complications of diabetes, to include neurological impairment, under certain circumstances.  Thus, these claims are inextricably intertwined, and further development is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain any outstanding records of treatment for his lung disorder, to include from the Shands Hospital at University of Florida from 2010 to 2012, including any medical opinions; and also any outstanding records of treatment for his diabetes and any complications, to include neuropathy.  

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records himself.  

2.  After completing the above to the extent possible, schedule the Veteran for a VA examination by a pulmonary specialist as to the nature, current diagnosis and likely etiology opinion of the claimed lung disorder, to include asbestosis and COPD.  

The examiner should review the claims file, conduct any necessary studies or tests, and respond to the following with consideration of all pertinent evidence:

(a)  Identify all currently diagnosed lung disorders (any such disorder demonstrated at any time since 2009).  In particular, does the Veteran have asbestosis?  

(b)  If a lung disorder diagnosed since 2009 is not found on the current examination, the examiner should state whether the previous diagnosis was made in error, or the disorder has gone into remission.  If in remission, the examiner should deem the disorder to be currently diagnosed).

(c)  For each currently diagnosed disorder, the examiner should provide an opinion as to its likely etiology.  

The examiner must provide reasons for each opinion.  The Veteran is competent to report the timing and history of his observable symptoms.  A reason must be provided if lay reports are rejected, and lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered with other evidence.  

The examiner should address the significance of findings including pleural thickening in the left lobe in February 2012.  The examiner should also consider the additional evidence received since 2012, to include medical articles or treatise evidence submitted in June 2015.

If the examiner is unable to provide any opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or if there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

3.  After associating all available records with the claims file, schedule the Veteran for a VA examination to determine the current severity of diabetes, and any associated complications to include neuropathy.  The examiner should review the entire claims file, conduct any necessary studies or tests, and respond to the following with consideration of all pertinent evidence:

(a)  Measure and record the severity of the Veteran's diabetes manifestations, to include any required treatment or restrictions on diet or activities. 

(b)  Measure and record the severity of any complications associated with the Veteran's diabetes.  

In particular, does the Veteran at least as likely as not (probability of 50 percent or more) have neuropathy that was incurred or aggravated by his diabetes?  

If aggravation, but not causation, is shown, the examiner should indicate medical evidence that was created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, that shows a baseline of the neuropathy prior to aggravation, if possible.

(c)  For each of the above, the examiner must provide reasons for each opinion.  The Veteran is competent to report the timing and history of his observable symptoms.  A reason must be provided if lay reports are rejected, and lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered with other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or if there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

